996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond WAGSTAFF-EL, Plaintiff-Appellant,v.Roger D. KUHLMAN, Individually as an employee and in hisofficial capacity as case agent of the F.B.I.;  William D.Quarles, Individually as an employee and in his officialcapacity as Assistant United States Attorney for the UnitedStates Attorney's Office in Baltimore, Maryland;  JamesSavage, Individually as an employee and in his officialcapacity as Assistant United States Attorney for the UnitedStates Attorney's Office in Baltimore, Maryland;  VeronicaMarie Clarke, Individually and in her official capacity asAssistant United States Attorney for the United StatesAttorney for the United States Attorney's Office inBaltimore, Maryland;  Kathleen J. Pinner, Individually as anemployee and in her official capacity as a case analyst forthe United States Parole Commission;  J. M. Ralph,Individually as an employee and in his official capacity asadministrator of the Federal Bureau of Prisons; BreckinridgeL. Willcox, Individually as an employee and in his officialcapacity as United States Attorney for the District ofMaryland Individually and officially on behalf of alldefendants; Brice Widdowson, Defendants-Appellees.
No. 93-6432.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 30, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Raymond Wagstaff-El, Appellant Pro Se.
David Ira Salem, Assistant United States Attorney, for Appellees.
D.Md.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Raymond Wagstaff-El noted this appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.*  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Wagstaff-El claims that he sent his notice of appeal nearly eight months prior to it being filed.  We note, however, that even if we gave him the utmost consideration under  Houston v. Lack, 487 U.S. 266 (1988), his claims are wholly meritless, as stated by the district court